DETAILED ACTION

Response to Amendment
The Amendment filed 3/17/2022 has been entered. Claims 1-7, 9-10, 12-24 and 26-29 remain pending in the application. Claims 8, 11 and 25 were cancelled. Claims 7, 9, 12-24 were withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“lubricating element” as recited in claim 1(first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “lubricating”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “lubricating” preceding the generic placeholder describes the function, not the structure, of the element).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicholas (US 20180001492 A1).
Interpretation a: a first end and a second end is considered as the first end and the second end of anything. 
Regarding claim 1, Nicolas teaches a blade assembly comprising: 
at least one blade element (assembly of 18 and 24, see Figure 3A) including: 
a cutting-edge portion (37, see Figure 3A), 
a base portion (38), and 
a flat portion (portion of 38 under 31) intermediate to a cutting edge (35, see Figure 3A) of the cutting-edge portion and the base portion (see Figure 3A), 
the flat portion extending at an angle with respect to the base (see Figure 6), wherein the blade assembly further comprises 
an incorporated lubricating element (34, using the shape in Figure 3A), the incorporated lubricating element being attached to the cutting-edge portion of the at least one blade element (see Figure 3A),
wherein the cutting edge portion extends from the cutting edge to an end opposite the cutting edge (see Figure 3A), the flat portion of the blade element further including an upper surface and a lower surface (top and bottom surface at the top bend portion of 38), the incorporated lubricating element being in direct contact with the at least one blade element between only a first end and a second end (as the current claim does not required the first end and the second end to be part of the incorporated lubricating element, and the lubricating element is in direct contact on top of the cutting blade between the first and second end in Figure 3A, the claimed limitation is considered met), the first end being on an upper surface of the cutting-edge portion (see Figure 3A), and the second end being on the upper surface of the flat portion (see Figure 3A).

Regarding claim 10, Nicolas teaches a blade assembly (See Figure 1-2 for example of the blade assembly, but using the monoblock blade of Figure 3B) comprising: 
at least one blade element (see Figure 3B) including: 
a cutting-edge portion (37, see Figure 3B), 
a base portion (vertical portion of 20, see Figure 3B), and 
a flat portion (31, see Figure 3B) intermediate to a cutting edge (35) of the cutting-edge portion and the base portion (see Figure 10), 
the flat portion extending at an angle with respect to the base (See Figure 3B), wherein the blade assembly further comprises 
an incorporated lubricating element (34), the incorporated lubricating element being attached to the cutting-edge portion of the at least one blade element (see Figure 3B);
wherein the cutting-edge portion, the base portion and the flat portion are integrally built as a monoblock to form a bent blade (see Figure 3B).
Regarding claim 28, Nicolas the base portion extends along a first axis, and the flat portion extends relative to the base portion, along a second axis, only in one direction (see Figure 3B of Nicolas).
Regarding claim 29, Nicolas teaches a blade assembly comprising: 
at least one blade element (see Figure 3G) including: 
a cutting-edge portion (37), 
a base portion (vertical portion of the blade in Figure 3B), and 
a flat portion (31) intermediate to a cutting edge (35) of the cutting-edge portion and the base portion (see Figure 3G), the flat portion extending, in only one direction from the base portion (See Figure 3G), at an angle with respect to the base portion (see figure 3B), wherein the blade assembly further comprises 
an incorporated lubricating element (34), the incorporated lubricating element being attached to the cutting-edge portion of the at least one blade element (see Figure 3B), wherein the cutting edge portion extends from the cutting edge to an end opposite the cutting edge (see Figure 3B), the flat portion further including an upper surface and a lower surface (see Figure 3G), 
wherein the incorporated lubricating element is in direct contact with the at least one blade element only at 1) the cutting-edge portion and 2) at the flat portion (see the blade on the right in the embodiment of Figure 3G, the element 34 is over the flat portion and the slated portion of the cutting edge portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas (US 20180001492 A1) in view of Follo (US 7681314 B2).
Interpretation B: a first end and a second end is considered as the first end and the second end of the incorporated lubricating element. 
Regarding claim 1, Nicolas teaches a blade assembly comprising: 
at least one blade element (assembly of 18 and 24, see Figure 3A) including: 
a cutting-edge portion (37, see Figure 3A), 
a base portion (38), and 
a flat portion (portion of 38 under 31) intermediate to a cutting edge (35, see Figure 3A) of the cutting-edge portion and the base portion (see Figure 3A), 
the flat portion extending at an angle with respect to the base (see Figure 6), wherein the blade assembly further comprises 
an incorporated lubricating element (34, using the shape in Figure 3A), the incorporated lubricating element being attached to the cutting-edge portion of the at least one blade element (see Figure 3A),
wherein the cutting edge portion extends from the cutting edge to an end opposite the cutting edge (see Figure 3A), the flat portion of the blade element further including an upper surface and a lower surface (top and bottom surface at the top bend portion of 38), the incorporated lubricating element being in direct contact with the at least one blade element between only a first end (see Figure 3A), the first end being on an upper surface of the cutting-edge portion (see Figure 3A).
Nicolas fails to teach the incorporated lubricating element being in direct contact with the at least one blade element between only a first end and a second end (of the incorporated lubricating element), the first end being on an upper surface of the cutting-edge portion, and the second end being on the upper surface of the flat portion.
Follo teaches a razor blade including the cutting edge portion extends from the cutting edge to an end opposite the cutting edge (see Figure 5), the flat portion of the blade element further including an upper surface and a lower surface (top and bottom surface at the top bend portion of 24), the intermediate guard being arcing over with the at least one blade element between only a first end and a second end (see Figure 5), the first end being on an upper surface of the cutting-edge portion, and the second end being on the upper surface of the flat portion (see Figure 5).
As disclose by Nicolas, it is known position the incorporated lubricating element in different positions of the blade (see Figure 3F), while Follo teach a guard element for the same purpose of guiding the skin at a location arcing over with the at least one blade element between only a first end and a second end (see Figure 5), the first end being on an upper surface of the cutting-edge portion, and the second end being on the upper surface of the flat portion (see Figure 5 of Follo). Therefore, It would have been obvious to one of ordinary skill in the art to modify the device of Nicolas to move the incorporate lubrication element any where on the top of the blade element, while keep the bottom of the incorporate lubricating element support on a top surface of the blade element, as taught by Nicolas, including the location, as taught by Follo. Since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. MPEP 21144.04 VI. C. The resulting device of modified Nicolas teaches the incorporated lubricating element being in direct contact with the at least one blade element between only a first end and a second end (the hollow portion of under the guard (from guard 34 to 24), see Figure 5 of Follo) would be fill in with the material used in Nicolas for support, and once fill the new lubricating element would be in direct contact with the first and second end), the first end being on an upper surface of the cutting-edge portion, and the second end being on the upper surface of the flat portion (as modified, see Figure 5 of Follo filled in).

Regarding claim 2, modified Nicolas further teaches the flat portion and the base portion are built together to form a blade support (see Figure 3A of Nicolas), cutting-edge portion being mounted on the flat portion of the blade support (see Figure 3A of Nicolas).
Regarding claim 3, modified Nicolas further teaches the incorporated lubricating element includes a first portion and a second portion (as modified in claim 1, portion of 34 above the blade is considered as the first portion and portion of 34 above only the support and in line with the blade is considered as the second portion, see Figure 5 of Follo).

    PNG
    media_image1.png
    933
    887
    media_image1.png
    Greyscale

Regarding claim 4, modified Nicolas further teaches the first portion is adjacent to the cutting-edge portion and the second portion is adjacent to the blade support (as modified in claim 1, the guard 34 would be filled, the skin contacting first portion 34 is adjacent to the cutting edge portion and the inner guard second portion 20 below the blade is adjacent to the blade support, see annotated Figure 5 of Follo).
Regarding claim 5, modified Nicolas further teaches the first portion is semi-circular (portion of 34, see Figure 5 of Follo) and the second portion is rectangular shaped (portion in line with the blade, see annotated Figure 5 of Follo).
Regarding claim 6, modified Nicolas further teaches the first portion and the second portion are formed as a single piece (as modified in claim 1, see Figure 5 of Follo).
Regarding claim 26, modified Nicolas further teaches a head unit (see Figure 1) comprising:
a leading surface (17) and a trailing surface (12) defining a first shaving plane approximately tangent to these leading and trailing surfaces (see Figure 2), 
at least two blade elements (20, see Figure 2) forming a blade assemblies (see Figure 2) according to any of claim 1, 
wherein tips of the at least two lubricating elements define a second shaving plane (as modified in claim 1, see Figures 6 of Follo), wherein an exposure of the cutting edge of at least one of the cutting edge portions is negative relatively to the second shaving plane and positive relatively to the first shaving plane or positive to both the first and second shaving planes (as modified in claim 1, above or below the sp (shaving plane), col. 5 lines 57-col.6 line 2 of Follo).
Regarding claim 27, modified Nicolas further teaches the base portion extends along a first axis, and the flat portion extends relative to the base portion, along a second axis, only in one direction (see Figure 6 of Follo).

Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-6, 10 and 26-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Examiner notes “means for” is not the only requirement to invoke 112f, because this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
In response to applicant's argument that Follo fails to teach the intermediate guard fail to contact the upper surface of the flat portion. Examiner notes the new Nicolas refer is rely upon for the contact teaching, see rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        5/26/2022 

/EVAN H MACFARLANE/Examiner, Art Unit 3724